Exhibit 10.60

 

[g61011kcimage002.jpg]

 

LOAN AGREEMENT
Companies and institutions

 

 

 

 

 

 

 

 

 

 

 

Date of issue
27.02.2004

 

Number
800506-4202927

 

5. Interest and interest period

The debtor shall pay interest on the outstanding amount, as per the provisions
of this section, from the drawdown date onwards.

 

ý The interest rate shall be the variable reference rate plus a margin



Reference rate

 

Margin percentage

 

The three-month Euribor rate

 

0.50

%

 

o The interest rate shall be fixed:

 

% p.a. fixed for the length of the loan period             for time:

 

The interest of a loan tied to euribor rate changes on the first day of each
interest period in accordance with the euribor quotation of that day. The rate
will remain unchanged during the interest period.

 

In case euribor rate is not quoted on the first date of the interest period, the
rate of next quotation date will be applied. The first interest period shall
begin on the first drawdown date. The following interest period shall begin on
the day following the expiry of the previous period.

 

The interest of a loan tied to Sampo Prime rate will change correspondingly each
time the Sampo Prime rate changes, whereas the margin remains unchanged.

 

The interest rate of fixed interest rate loans shall remain the same during the
whole loan period or the period stated in the agreement, unless the bank and the
debtor have agreed otherwise in writing.

 

The overall fixed interest charged on a debt, or the size of the fixed floor,
will be decided upon in accordance with the fixed interest period offer agreed
in the promissory note and valid on the date of withdrawal of the first debt
installment. The fixed interest rate valid on the date of withdrawal may be
larger or smaller than the fixed interest percentage entered in the promissory
note.

 

Interest shall be calculated using real days and a 360-day year.

 

The interest will fall due for payment:

• Always on the last day of each interest period for loans with euribor rate.

 

If the last day of an interest period is not a banking day, the interest shall
be paid on the next banking day.

 

If quotation of the selected reference rate is terminated or suspended, the
reference rate to be applied to the loan shall be fixed according to the legal
provision or a decision or regulation by the authorities on the new reference
rate.

 

If no legal provision or decision or regulation by the authorities is issued
regarding the new reference rate, the bank and the debtor shall agree on a new
reference rate to be applied to the loan. If the bank and the debtor fail to
reach agreement on a new reference rate before the end of the interest
determination period, the reference rate to be applied to the loan shall be the
reference rate applied before the end of the interest determination period in
question.

 

If the bank and the debtor cannot agree upon a new reference rate within six
months of the end of the interest determination period, the bank shall fix a new
reference rate after consulting the authorities supervising the bank.

 

Sampo Bank plc

 

Registered domicile and address Helsinki,

 

Unioninkatu 22, FIN-00075 SAMPO, Finland.

 

Business ID 1730744-7

 

 

 

1

--------------------------------------------------------------------------------


 

6. Banking day

Weekdays from Monday to Friday are banking days under the terms of this
agreement, excluding Finnish holidays, Independence Day, May 1, Christmas Eve
and Midsummer Eve in addition to any days specified at any time as bank holidays
by European Central Bank.

 

 

 

7. Fees and charges

 

7.1 Arrangement fee

The arrangement fee shall be         % of the loan amount.

The arrangement fee shall be either deducted from the loan amount upon first
drawdown, or charged to the debtor separately.

 

 

7.2 Commitment fee

The commitment fee rate shall be      % p.a.

The commitment fee shall be charged as of

The debtor shall pay the bank the above percentage p.a. of the undrawn loan
amount from the above date until drawdown of the loan. The commitment fee shall
be deducted from the amount drawn, or charged to the debtor separately.

 

 

7.3 Other fees

The debtor shall be liable for any fees and commissions levied in accordance
with the bank’s current service fee tariff in connection with granting, drawing,
using and repaying the loan, as well as any other fees and commissions related
to management of the loan. The service fee tariff is available at all bank
offices and branches

 

 

7.4 Changes

The bank is emitted to increase the fees and Commissions referred to in section
7.3. The bank shall publish such increases in the service fee tariff. Such an
increase shall come into effect at the beginning of the calendar month starting
no less than one month from publication of the increase in the service fee
tariff.

 

 

7.5 Charges

The owner of the pledge and the pledge are liable for all costs deriving from
the custody and management of the pledge. If the owner of the pledge neglects to
pay the costs of custody and management of the pledge, the bank is entitled to
recover the costs from the debtor.

 

 

8. Repayment

The loan shall be repaid to the bank or to a party specified by the bank.

 

 

8.1 Instalments

o  The loan principal shall fall due and be repaid in equal instalments

 

Amount of each instalment

Annual due dates of instalments

 

 

 

 

First instalment date

Last instalment date

 

 

 

ý  The loan principal shall fall due and be repaid in its entirety in a single
Instalment

 

Due date
01.03.2006

 

 

 

o  The loan shall be repaid according to a separate repayment schedule

 

 

8.2 Payments

The amount falling due, instalment and/or interest, or any other payment arising
from this loan agreement, shall be paid so that it reaches the bank on the due
date. If the due date is not a banking day, payment must be received on the
following banking day.

 

 

8.3 Premature loan repayment

 

 

The loan can be repaid with no extra costs in the last day of each interest
period provided that the debtor has informed the bank of repayment one week
beforehand at the latest.

 

 

 

Save the situations mentioned above, the loan can be repaid before the due date
only by agreement with the bank. If the bank and the debtor agree on premature
repayment of the loan or any part thereof, the debtor shall, if the bank so
requires, pay any fees and commissions required according to the bank’s service
fee tariff, and the real costs incurred from cancelling and reinvesting the
funding, and compensate for loss of profit according to a written calculation by
the bank.

 

2

--------------------------------------------------------------------------------


 

9.  Default interest

If principal falling due, interest or other payment arising from the terms of
this loan agreement is not paid by the due date, the bank shall be entitled to
charge a default interest of six per cent (6%) p.a. above the three-month
Euribor rate, though never less than 18% p.a., from the due date to the payment
date. The default interest shall be determined according to the Euribor rate
quoted on the banking day following the due date and reviewed at three-month
intervals.

 

 

10. Taxes

The debtor shall be liable for any taxes arising from this loan and changes made
in its terms, such as stamp or other similar taxes, including any consequences
for default and punitive tax increases. If the bank is obliged to pay such
taxes, the debtor shall compensate the bank for the payments, at an interest
rate of 18% p.a., calculated from the date on which the bank paid the tax up to
the date on which the debtor paid the compensation.

 

 

11.  Collection and pledge realization costs

 

The debtor shall be liable to compensate the bank for any costs incurred from
debt collection or realization of a pledge deposited against the loan, as well
as a reasonable fee for any collection and other measures undertaken.

 

 

12. Collateral

if the bank considers that the collateral deposited is no longer sufficient to
cover the loan and that the repayment of the loan has been endangered, the
debtor shall, within a time limit set by the bank and to the bank’s
satisfaction, deposit further collateral approved by the bank or pay back part
of the loan to the bank’s satisfaction.

 

 

13.  Debtor’s notification duty

 

 

The debtor shall notify the bank immediately of any changes in name or address.

 

The debtor undertakes to provide the bank annually with its final accounts data
in a profit and loss statement, balance sheet, annual report and auditors’
report, and any appended notes, no later than two months after the date by which
accounting provisions require the accounts to be closed. Also, the debtor
undertakes to provide the bank with any interim accounts, interim reports and
stock exchange bulletins as soon as they become available. If the bank so
requires, the debtor shall provide at its own expense any information and
documents that the bank considers necessary to establish the financial position
of the debtor and the value of the collateral deposited with the bank.

 

The debtor shall, within the constraints of the law, immediately inform the bank
of any events pursuant to section 15, paragraphs c), e) and g), changes in
company form, intention to subdivide in part or in whole, or intention to merge
with another corporation or act as the receiving corporation in a merger, or any
intention of the debtor and another corporation to jointly found a new
corporation.

 

 

14.  Disclosure of information

 

14.1

The bank is entitled to disclose information on the debtor and this loan
according to the legislation in force at any given time.

 

 

14.2

The bank is entitled to divulge to the guarantor and the owner of the pledge
information on all commitments, delinquent payments and other matters affecting
the debtor’s solvency.

 

 

14.3

The bank is entitled to report, and the registrar entitled to record, any
default on a credit payment to its credit information register, as soon as such
record becomes admissible under legislation or a data protection authority
decision.

 

 

15.  Events of default

The bank shall be entitled to call in the loan due for immediate payment if

 

a) the debtor defaults on the principal of this loan, the interest or any other
payment under this loan agreement;

 

b) the debtor, the guarantor or any corporation or private person in the same
group of companies as the debtor or having an essential economic interest in the
debtor defaults on any payment whatsoever to a company in the Sampo Group;

 

c) the debtor or guarantor fails to make any other payment on a substantial loan
or similar liability on the due date, or such obligation is called in for
premature payment or is made subject to enforced collection;

 

3

--------------------------------------------------------------------------------


 

15.  Events of default

d) the debtor or guarantor has given any company in the Sampo Group misleading
information or withheld information concerning its financial situation that
might have influenced the decision to grant the loan, or its terms. The pledger
has given misleading information concerning the pledge or the value of the
pledge or withheld information on it that might have influenced the decision to
grant the loan, or its terms;

 

e) the debtor or guarantor is sued for bankruptcy or placed in liquidation; or
the debtor or guarantor applies for composition, halts its payments or
terminates its business completely or essentially; or an application for
restructuring concerning the debtor or guarantor is made under the act on
corporate restructuring; or an application for loan rescheduling concerning the
debtor or guarantor is made under the legislation on rescheduling the loans of a
private citizen; or the guarantor dies; or realization of the collateral
deposited for the loan begins;

 

f) The debtor fails to provide information known to it about its business
according to the terms of the loan agreement or some other agreement, or
otherwise neglects its obligations under this loan agreement, including any
special terms agreed upon under appendix;

 

g) the debtor’s ownership base or relations, or the scale or nature of its
business, undergoes essential changes compared with the situation at the time of
signing this loan agreement;

 

h) the debtor’s or guarantor’s financial position deteriorates from the
situation at the time of signing this loan agreement to the extent that the bank
considers repayment of the loan to be endangered;

 

i) the debtor has not provided additional collateral required by the bank as per
section 12 within the prescribed time or paid back a corresponding part of the
loan accepted by the bank;

 

j) the drawn loan has been used for some purpose other than what it was granted
for, or the purchase or project financed is not implemented essentially as
planned;

 

k) Proha Oyj demands the bank to return the collateral which has been pledged
for the loan by the Proha Oyj.

 

 

 

Notwithstanding the above, the bank shall not be entitled to call in the loan in
the circumstances detailed in subparagraphs b), c), d), e) and h) above when
they arise from a guarantor or pledger not belonging to the same group of
companies as the debtor, if the debtor deposits collateral approved by the bank
for the loan within a reasonable time limit set by the bank.

 

If the loan is called in for premature repayment under paragraphs a) to j)
above, the debtor shall be liable to compensate any losses sustained by the bank
because of this, including costs incurred from cancelling and reinvesting
refinancing, and to compensate for loss of profit according to a written
calculation by the bank.

 

When the bank is entitled to call in the loan under paragraphs a) to j) above,
but has not done so immediately upon learning of the situation entitling it to
call in the debt, this shall not constitute waiver of the right to call in the
loan on the basis of the said situation.

 

 

16.  Changes in circumstances

 

 

If an act or other legislation (including tax legislation and higher capital
adequacy requirements), an order issued by an authority, a measure taken by the
central bank or some other corresponding reason beyond the bank’s control
increases the cost incurred by the bank in providing or maintaining the funding
specified in this agreement or reduces the return gained by the bank therefrom,
the debtor agrees to compensate for the costs thus incurred by the bank and the
lower return as calculated in writing by the bank.

 

 

17.  Applicable legislation and jurisdiction

 

This loan agreement shall be governed by Finnish law. Any disputes arising from
this loan agreement and the debt relationship can also be resolved at Helsinki
District Court.

 

 

18. Limitation of liability

Neither the bank nor the debtor shall be held liable for losses caused by
unreasonable complications in the other party’s business caused by force majeure
or similar reason.

 

The bank and the debtor undertake to inform the other party as soon as possible
should force majeure arise. If the force majeure should apply to the bank, it
may publish its notification in a national daily newspaper.

 

4

--------------------------------------------------------------------------------


 

19. Bank’s right of assignment

 

 

The bank shall have the right to assign its rights and obligations under this
loan agreement and collaterals to a third party in whole or in part. The debtor
undertakes in such case to surrender and sign on demand any documents required
and to take any other measures that may be necessary.

 

 

20. Notifications sent by the bank

 

 

A notification sent by the bank to the debtor by mail shall be considered to
have been received by the debtor at the latest on the fifth day after it was
sent, if it was sent to the address most recently given to the bank or to the
trade register by the debtor.

 

A notification sent by fax shall be considered to have been received by the
debtor as soon as the fax machine used by the bank reports that the transmission
was successfully completed, if it was sent to the fax number most recently given
to the bank by the debtor.

 

 

21. Direct debit authorization

 

 

o The debtor authorizes the bank to debit payments falling due on their due
dates from the account entered above in section 1; the debtor undertakes to
ensure that there are sufficient funds in this account on the due date. Before
the due date, the bank shall notify the debtor of the upcoming payment. The bank
shall not be obliged to debit the payment if the account does not have
sufficient funds to cover the entire payment falling due.

 

 

 

o No direct debit authorization

 

 

Signature

The debtor hereby affirms that its financial situation at the time of signing
this loan agreement does not essentially differ from that outlined in the
information submitted by the debtor under the terms of this loan agreement to a
company in the Sampo Group.

 

The debtor hereby authorizes any company in the Sampo Group to disclose and
obtain information on the debtor as per section 14.

 

The debtor undertakes to pay the bank or a party specified by the bank the
principal, interest and other payments on the loan granted on the basis of this
loan agreement.

 

The debtor hereby accepts the terms of this loan agreement and the terms of a
separate repayment agreement, if any, and engages to comply with them.

 

 

 

Place and date

 

Helsinki, 01.03.2004

 

 

 

Debtor’s signature and name in block letters

 

Artemis Finland Oy

 

 

 

/s/ Risto Saikko

 

 

 

Signatures witnessed by

Signatures and name in block letters

 

 

 

/s/ Sari Juutilainen

 

 

Sari Juutilainen

 

 

5

--------------------------------------------------------------------------------


LETTER OF COMMITMENT

 

The Extraordinary General Meeting of Artemis Finland Oy has decided to obtain a
bank loan of 2.5 million euros with Sampo Bank in order to help finance Artemis
International Solutions Corporation (AISC) operations by giving a loan of same
amount to AISC.

 

In accordance with what has been agreed between Artemis Finland Oy, AISC and
Proha Oyj, Proha Oyj has deposited 2.5 million euros as collateral for Artemis
Finland Oy’s loan with Sampo Bank.

 

In accordance with the terms and conditions of this bank loan, Sampo Bank shall
be entitled to call in the loan due for immediate payment if Proha Oyj demands
the bank to return the collateral which has been pledged for the loan by Proha
Oyj.

 

Proha Oyj hereby confirms that should it use its right to demand the bank to
return the collateral, it shall do so only in such manner, which will allow
Artemis Finland Oy 90 days time before Artemis Finland Oy has to pay the loan
back to Sampo Bank.

 

Espoo, 1st of March 2004

 

PROHA OYJ

AISC

 

 

 

 

/s/ Pekka Pere

 

/s/ Patrick Ternier

 

Pekka Pere

Patrick Ternier

Managing Director

President, CEO

 

 

6

--------------------------------------------------------------------------------